        Case 4:20-cv-03908 Document 34 Filed on 03/19/21 in TXSD Page 1 of 5
                                                                                              United States District Court
                                                                                                Southern District of Texas

                                                                                                   ENTERED
                           IN THE UNITED STATES DISTRICT COURT                                    March 19, 2021
                           FOR THE SOUTHERN DISTRICT OF TEXAS                                   Nathan Ochsner, Clerk
                                     HOUSTON DIVISION

UNITED STATES OF AMERICA,                                  §
                                                           §
                           Plaintiff,                      §
                                                           §
v.                                                         §   CIVIL ACTION NO. H-20-3908
                                                           §
NOLLEY et al.,                                             §
                                                           §
                           Defendant(s).                   §

                                   MEMORANDUM AND OPINION

          In September 2001, Waverly Nolley and Pamela Nolley conveyed real property on Heights

Boulevard in Houston, Texas,1 to WRN Holdings, LLC. (Docket Entry No. 1 at ¶ 14). The United

States alleges that the conveyance was fraudulent because at the time, the Nolleys “owed hundreds

of thousands of dollars in federal income tax, penalties and interest.” (Id. at ¶¶ 16–17). In

November 2020, the United States sued the Nolleys and WRN Holdings, seeking, among other

things, to set aside the conveyance. (Id. at ¶ 20).

          The Nolleys divorced in December 2020. The divorce decree awarded Pamela Nolley “a

70% net proceeds interest” in the Heights Property and ordered the property to be sold within one

year. (Docket Entry No. 18 at 5). The decree also awarded Waverly Nolley a “30% net proceeds

interest” and ordered him to: (1) “pay all federal, state and local tax liability, whether incurred in


1
    The legal description of the property is as follows:

          ALL OF LOT TWENTY (20), THE NORTH 3/4THS OF LOT NINETEEN (19) AND THE
          SOUTH 3/4THS OF LOT TWENTY-ONE (21), IN BLOCK TWO HUNDRED NINETY (290)
          OF HOUSTON HEIGHTS, A SUBDIVISION IN HARRIS COUNTY TEXAS, ACCORDING TO
          THE MAP OR PLAT THEREOF, RECORDED IN VOLUME 1-A, PAGE 114 OF THE MAP
          RECORDS OF HARRIS COUNTY, TEXAS.

(Docket Entry No. 1 at ¶ 14). The Nolleys’ divorce decree shows that they intended to list it at a sales price
of $4,800.000.00. (Docket Entry No. 20 at 8).
      Case 4:20-cv-03908 Document 34 Filed on 03/19/21 in TXSD Page 2 of 5




his name, the name of any business awarded to him or in the joint names of Waverly and Pamela

Nolley”; (2) “make all payments of principal, interest, taxes and insurance” on the property

pending its sale; and (3) “hold Pamela Nolley and her property harmless from his failure to

discharge the debts and obligations imposed on him” by their divorce decree. (Id.).

       In February 2021, Pamela Nolley answered in this lawsuit and cross-claimed against

Waverly Nolley, alleging that, because he failed to pay the federal taxes that the United States

sought, he caused her to defend herself in the United States’ lawsuit and endangered her net-

proceeds interest in the Heights Property. (Docket Entry No. 18). She seeks a declaratory

judgment that: (1) Waverly Nolley is liable for “all taxes and other debts” arising from his failure

to comply with their divorce decree; and (2) “all such taxes and debts be paid from the 30% net

proceeds interest” awarded to him and not from her 70% interest. (Id. at 6).

       Waverly Nolley has moved to dismiss Pamela Nolley’s cross-claim under Rule 12(b)(1).

(Docket Entry No. 20). Pamela Nolley has responded, and Waverly Nolley has replied. (Docket

Entry Nos. 21, 22, 25).2

       Under Rule 12(b)(1), “a claim is properly dismissed for lack of subject-matter jurisdiction

when the court lacks the statutory or constitutional power to adjudicate the claim.” In re FEMA

Trailer Formaldehyde Prods. Liab. Litig. (Miss. Plaintiffs), 668 F.3d 281, 286 (5th Cir. 2012)

(quotation marks omitted). The plaintiff has the burden to establish subject-matter jurisdiction.

Id. “Courts may dismiss for lack of subject matter jurisdiction on any one of three different bases:

(1) the complaint alone; (2) the complaint supplemented by undisputed facts in the record; or




2
  Waverly Nolley filed a “supplement” to his Rule 12(b)(1) motion that was styled as a Rule 12(b)(6)
motion. (Docket Entry No. 25). But the motion’s arguments are jurisdictional. The court construes Docket
Entry No. 25 as a supplement to Waverly Nolley’s Rule 12(b)(1) motion.

                                                   2
      Case 4:20-cv-03908 Document 34 Filed on 03/19/21 in TXSD Page 3 of 5




(3) the complaint supplemented by undisputed facts plus the court’s resolution of disputed facts.”

Clark v. Tarrant Cty., 798 F.2d 736, 741 (5th Cir. 1986).

       Waverly Nolley asserts that this federal court lacks subject-matter jurisdiction over Pamela

Nolley’s cross-claims because they are based on a state-court divorce decree. He relies on

Ankenbrandt v. Richards, 504 U.S. 689 (1992), for the proposition that a federal court “has no

subject matter jurisdiction over family law matters and especially the enforcement or interpretation

of a state divorce decree.” (Docket Entry No. 22 at 3). The domestic-relations exception to federal

jurisdiction “encompasses only cases involving the issuance of a divorce, alimony, or child

custody decree.” Ankenbrandt, 504 U.S. at 704 (emphasis added). The exception is rooted in

diversity jurisdiction. If there is an “independent basis for federal jurisdiction,” the exception does

not apply. Estate of Merkel v. Pollard, 354 F. App’x 88, 92 (5th Cir. 2009) (quoting United States

v. Bailey, 115 F.3d 1222, 1231 (5th Cir. 1997)). The United States invoked this court’s jurisdiction

under 26 U.S.C. §§ 7401 and 7403, not diversity of citizenship, and no party seeks a divorce,

alimony, or child custody decree. The domestic-relations exception does not apply.

       Waverly Nolley next argues that Pamela Nolley lacks standing because the divorce decree

awarded her only a net-proceeds interest in the Heights Property. (Docket Entry No. 25 at 4).

Pamela Nolley has standing because her interest is potentially affected by the resolution of the

United States’ claims. The United States seeks a judgment holding Waverly Nolley and Pamela

Nolley jointly and severally liable for their alleged income tax liabilities. (Docket Entry No. 1

at ¶ 13). The United States is asking the court to enforce federal tax liens against the Heights

Property to satisfy those liabilities. (Id. at ¶ 33). Doing so could affect Pamela Nolley’s proceeds

from selling the property.




                                                  3
      Case 4:20-cv-03908 Document 34 Filed on 03/19/21 in TXSD Page 4 of 5




        The United States is also seeking to set aside the allegedly fraudulent conveyance of the

Heights Property to WRN Holdings. (Id. at ¶ 20). If the United States proves that the conveyance

was fraudulent, it may recover the property value or the amount of the claim, whichever is less.

GE Capital Commercial, Inc. v. Worthington Nat. Bank, 754 F.3d 297, 302 (5th Cir. 2014)

(quoting TEX. BUS. & COM. CODE § 24.009(b)). If the United States obtains a judgment against

the Nolleys, it may levy execution on the Heights Property or its proceeds. TEX. BUS. & COM.

CODE § 24.008(b)). In short, if the United States succeeds in this action, its execution of judgment

likely affects how much money Pamela Nolley will receive from the sale of the Heights Property.

She has standing to pursue her cross-claim.

        Waverly Nolley also argues that the cross-claim should be dismissed because the divorce

decree provides for continuing jurisdiction over the sale of the Heights Property, the appointment

of a receiver, the designation of a listing broker, and the procedure to adjust the sales price.

(Docket Entry No. 25 at 5; see Docket Entry No. 20 at 7–9 (terms and conditions for selling the

Heights Property)).3 Those terms are relevant to the United States’ claims as well as to Pamela

Nolley’s cross-claim, because the United States asks this court to approve the sale of the Heights

Property through a receiver or judicial sale. (Docket Entry No. 1 at ¶ 35). That the divorce decree

established terms for selling the property as part of the Nolleys’ divorce does not preclude

jurisdiction here.

        Finally, Waverly Nolley requests $2,500 in attorney’s fees for responding to Pamela

Nolley’s cross-claim. (Docket Entry No. 20 at 3). He cites no authority for such an award. The

court denies his request.




3
 The state court appointed a receiver to sell the Heights Property if it remains unsold as of November 13,
2021. (Docket Entry No. 20 at 8–9).

                                                    4
      Case 4:20-cv-03908 Document 34 Filed on 03/19/21 in TXSD Page 5 of 5




       Waverly Nolley’s motion to dismiss Pamela Nolley’s cross-claim, (Docket Entry No. 20),

is denied.

              SIGNED on March 19, 2021, at Houston, Texas.



                                                 ______________________________________
                                                          Lee H. Rosenthal
                                                   Chief United States District Judge




                                             5
